DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 9/9/2019 has been considered by the examiner.  
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with David Principe on July 29, 2022. 
5.	The application has been amended as follows:
Claim 9: (Currently Amended) The washing cabinet of claim 8, wherein each of said at least one vertical spray bar and said at least one horizontal spray bar comprises a plurality of spray nozzles. 
Claim 11: (Currently Amended) The washing cabinet of claim 8, wherein said at least one horizontal spray bar extends from said at least one vertical spray bar. 
Reasons for Allowance
6.	Claims 1-22 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Shibata et al. (PG Pub U.S 2018/0001355), Kiener (PG Pub U.S 2010/0043850), Porter et al. (PG Pub U.S 2008/0210276), Tanaka et al. (U.S Patent 6,138,698), and Dokhu et al. (U.S Patent 5,501,240). 
9.	Shibata teaches a sonication tank configured to contain a volume of liquid; at least one ultrasonic transducer configured to direct ultrasonic energy into said liquid in said sonication tank; a spray chamber; a spray system configured to direct said liquid into said spray chamber; a part holder configured to support a part to be cleaned; an actuator system coupled to holder and convey holder to chamber and tank.  
	Shibata fails to teach the spray chamber disposed above said sonication tank; a catch tray; the actuator also coupled to the catch tray and configured to move the holder and tray between and upper position in the spray chamber and a lower position in said volume of sonication tank; the catch tray positioned between holder and sonication tank when said holder is in upper spray position; a liquid retaining tank separate from sonication tank; and catch tray having a tray outlet configured to direct liquid into said liquid retaining tank when tray is in first tray position in said spray chamber. 
10.	Kiener teaches a washing cabinet for cleaning a part, said washing cabinet comprising a sonication tank configured to contain a volume of liquid; at least one ultrasonic transducer configured to direct ultrasonic energy into said liquid in said tank; a spray chamber disposed above said tank and configured to direct liquid into said chamber; a part holder. 
	Kiener fails to teach a catch tray; an actuator coupled to the holder and a catch tray and configured to move the holder and tray between and upper position in the spray chamber and a lower position in said volume of sonication tank; the catch tray positioned between holder and sonication tank when said holder is in upper spray position; and catch tray having a tray outlet configured to direct liquid into said liquid retaining tank when tray is in first tray position in said spray chamber. 
11.	Porter teaches a washing cabinet for cleaning a part, said washing cabinet comprising a sonication tank configured to contain a volume of liquid; at least one ultrasonic transducer configured to direct ultrasonic energy into said liquid in said tank; a spray chamber configured to direct liquid into said chamber; a part holder, a liquid retraining tank separate from said sonication tank.   
	Porter fails to teach the spray chamber disposed above said sonication tank; a catch tray; the actuator also coupled to the catch tray and configured to move the holder and tray between and upper position in the spray chamber and a lower position in said volume of sonication tank; the catch tray positioned between holder and sonication tank when said holder is in upper spray position; and catch tray having a tray outlet configured to direct liquid into said liquid retaining tank when tray is in first tray position in said spray chamber
12.	Tanaka teaches a sonication tank configured to contain a volume of liquid; at least one ultrasonic transducer configured to direct ultrasonic energy into said liquid in said sonication tank; a part holder configured to support a part to be cleaned; an actuator system coupled to holder and guide the holder into the tank; a liquid retraining tank separate from said sonication tank.  
	Tanaka fails to teach a spray chamber disposed above said sonication tank; a catch tray; the actuator also coupled to the catch tray and configured to move the holder and tray between and upper position in the spray chamber and a lower position in said volume of sonication tank; the catch tray positioned between holder and sonication tank when said holder is in upper spray position; and catch tray having a tray outlet configured to direct liquid into said liquid retaining tank when tray is in first tray position in said spray chamber. 
13.	Dokhu teaches a sonication tank configured to contain a volume of liquid; at least one ultrasonic transducer configured to direct ultrasonic energy into said liquid in said sonication tank; a spray chamber disposed above the tank and configured to direct said liquid into said spray chamber; a part holder configured to support a part to be cleaned; an actuator system coupled to said part holder and configured to move the holder between an upper spray position in the spray chamber and a lower sonication position in said volume of liquid in said sonication tank; a liquid retaining tank separate from said sonication tank.     
	Dokhu fails to teach a catch tray; the actuator also coupled to the catch tray and configured to move the tray between and upper position in the spray chamber and a lower position in said volume of sonication tank; the catch tray positioned between holder and sonication tank when said holder is in upper spray position; and catch tray having a tray outlet configured to direct liquid into said liquid retaining tank when tray is in first tray position in said spray chamber.  
14.	The prior art of record fails to teach the specifics of the catch tray and thus it does not fairly teach or suggest a washing cabinet as in the context of claim 1.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714